DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.	

Response to Arguments
Applicant’s Amendments and Arguments filed 03/09/2022 have been entered and considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 03/09/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 03/09/2022 in view of the amendments have been fully considered but are partially persuasive. Thus, the objections to Claims other than what is set forth below have been withdrawn.


With regard to the 101 rejections, Applicant’s arguments filed 03/09/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 101 rejections have been withdrawn. 

With regard to the 112(b) rejections, Applicant’s arguments filed 03/09/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112(b) rejections have been withdrawn. 

With regard to the 102/103 rejections, Applicant’s arguments filed 03/09/2022 in view of the amendments have been fully considered but they are not persuasive for at least reasons set forth below. 

On pages 18-20 of Remarks, Applicant argued: 
Although the second term, i.e., 4*Msc PUSCH, Qmax,k or Qmax, is a maximum coded symbol number that can be allocated for UCI in a k-th PUSCH resource, there is no proof supporting the assertion that the first term is an upper limit or maximum value. ...
The first term, with these parameters, merely denotes a quantity of code symbols for UCI transmission for each PUSCH for a specific system in a specific scenario. ...
Park merely mentions beta is a design parameter. It cannot be derived from the disclosure of Park that the product of multiplying beta with the quantity of code symbols for UCI transmission for each PUSCH for a specific system in a specific scenario amounts to an upper limit or maximum value.  ...
However, Park uses the fixed or given parameter such as 4*Msc PUSCH, Qmax,k and Qmax as the upper limit, and discloses nothing about calculating the upper limit according to a ratio coefficient.
The Office Action considers beta as an equivalent to the ratio coefficient. However beta is merely involved in the calculation of the first term in the brackets of the min() function, and has nothing to do with the determination of the second term. Hence, it is respectfully submitted that beta is not an equivalent to the ratio coefficient. Therefore, it is clear and definite, as the applicant observes, that Park fails to disclose or teach the limitations "calculating, according to a ratio coefficient, a cap of a quantity of coded modulation symbols of control information on a physical uplink shared channel (PUSCH)." 
In response to Applicant’s argument, Examiner respectfully disagrees.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 1 only requires, calculating a cap of a quantity of coded symbols of control information on a PUCCH according to a ratio coefficient. Yet, claim 1 does not require, “a cap of a quantity of coded symbols” is not fixed (e.g., variable) according to a ratio coefficient. As an example only, in equation 9 of Park, the number of coded symbols for UCI transmission, Qk’, is calculated by: 
    PNG
    media_image1.png
    54
    211
    media_image1.png
    Greyscale
.
The equation 9 returns a lesser value between the first term (
    PNG
    media_image2.png
    59
    70
    media_image2.png
    Greyscale
) and the second term (
    PNG
    media_image3.png
    31
    52
    media_image3.png
    Greyscale
). It should be noted that the first term is calculated according to the beta value (i.e., claimed ratio coefficient). In case of the beta value is selected to be large enough to make the first term greater than the second term, Qk’ will always be equal to the second term which is a maximum (i.e., cap) coded symbol number that can be allocated for UCI in a k-th PUSCH resource (i.e., the claimed cap of a quantity of coded modulation symbols of control information on a PUCCH). In addition, it should be noted that Qk’ is calculated to be the second term according to the beta value, which clearly shows a relationship of the maximum coded symbol number of Qk’ with the beta value. In other words, Qk’ is calculated to be the second term only for a specific range of the beta value which makes the first term greater than the second term.  Therefore, Park clearly teaches, “calculating, according to a ratio coefficient, a cap of a quantity of coded modulation symbols of control information on a physical uplink shared channel (PUSCH).

Claim Objections
Claims 23-29 are objected to because of the following informality:  
Claim 23 recites, “a communication device, comprising: a storage, and a processor ...” (line 2). For clarity and placing the claim into a proper machine claim, it is suggested to replace it with “communication device, comprising: a storage; and a processor ...” so that the aforementioned list of devices, comprised by the communication device, which are performing these actions/steps (see MPEP 2106.03, section 1; MPEP 2173.05(p), section II).
Claims 24-29 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 23-25, 27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US Publication No. 2017/0318575). 
Note that Park was cited by Applicant in the IDS received on 12/29/2020.

Regarding claim 1, Park teaches, a method of determining a cap of transmission resources available for control information, applied to a communication device [¶0249-0250 and 0290-0292, a method of calculating a coded symbol number for transmission of UCI in the PUSCH; further see, equations 8-10; note that for example, Qk’ is calculated to be in case of the beta value is selected to be large enough to make 
    PNG
    media_image4.png
    57
    60
    media_image4.png
    Greyscale
greater than 
    PNG
    media_image3.png
    31
    52
    media_image3.png
    Greyscale
. Thus, Qk’ will always be equal to 
    PNG
    media_image3.png
    31
    52
    media_image3.png
    Greyscale
 which is a maximum (i.e., cap) coded symbol number that can be allocated for UCI in a k-th PUSCH resource], comprising: 
calculating, according to a ratio coefficient, a cap of a quantity of coded modulation symbols of control information on a physical uplink shared channel (PUSCH) [¶0249-0250 and 0290-0292, calculating a coded symbol number for transmission of UCI in the PUSCH; further see, equations 8-10; note that for example, Qk’ is calculated to be in case of the beta value is selected to be large enough to make 
    PNG
    media_image4.png
    57
    60
    media_image4.png
    Greyscale
greater than 
    PNG
    media_image3.png
    31
    52
    media_image3.png
    Greyscale
. Thus, Qk’ will always be equal to 
    PNG
    media_image3.png
    31
    52
    media_image3.png
    Greyscale
 which is a maximum coded symbol number that can be allocated for UCI in a k-th PUSCH resource (i.e., cap of a quantity of coded modulation symbols of control information on a physical uplink shared channel (PUSCH)); further note that “beta_k” is a design parameter (i.e., ratio coefficient)].  

Regarding claim 2, Park teaches all the limitations of claim 1 and particularly, "the ratio efficient" as set forth above, and Park further teaches, a ratio coefficient configured by a base station by using higher layer signaling [¶0291, the independent beta values are notified by eNB via a higher layer signal].  

Regarding claim 3, Park teaches all the limitations of claim 1 and particularly, "the ratio efficient" as set forth above, and Park further teaches, the ratio coefficient is greater than 0 and is  equal to 1 [¶0265, beta (design parameter) is equal to 1]. 

Regarding claim 23, Park teaches, a communication device [FIG. 17; ¶0399, a transmitter or a receiver 20]	, comprising:
	a storage including a program [FIG. 17; ¶0399-0400, memory 12, 22 including program];
	a processor [FIG. 17; ¶0399, processor 11, 21], and the program stored in the storage being executed by the processor [FIG. 17; ¶0399-0400, the program stored in the memory and configured to be executed by the processor 11, 21], wherein the processor is configured to execute the program to implement step [FIG. 17; ¶0399-0400, the processor is configured to execute the program to perform actions].
	Thus, claim 23 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 2.

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 3.

Regarding claim 30, Park teaches a non-transitory computer-readable storage medium storing therein a computer program [FIG. 17; ¶0399-0400, memory 12, 22 storing a program], wherein the program is configured to be executed by a processor, to implement the steps [FIG. 17; ¶0399-0400, the program is configured to be executed by processor 11, 21, to implement actions].
Thus, claim 30 is rejected at least based on a similar rational applied to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 4 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2017/0318575) in view of Heo et al (US Publication No. 2011/0310986).

Regarding claim 4, although Park teaches all the limitations of claim 1 and particularly, "the caclualting, according to the ratio coefficient, the cap of the quantity of coded modulation symbols of control information on the PUSCH " as set forth above, Park does not explicitly teach (see, emphasis), calculating ... the quantity of coded modulation symbols of control information of a UCI type on the PUSCH according to the ratio coefficient corresponding to the UCI type.  
	However, Heo teaches, calculating ... the quantity of coded modulation symbols of control information of an uplink control information (UCI) type on the PUSCH according to the ratio coefficient corresponding to the UCI type [¶0115-0118, deriving the number of coded symbols for UCI on each PUSCH according to the beta offset value corresponding to the UCI type].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Park by including the above-mentioned features as taught by Heo, because it would provide the system with the enhanced capability of reducing puncturing loss [¶0115 of Heo]. 

Regarding claim 26, claim 26 is rejected at least based on a similar rational applied to claim 4.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US Publication No. 2017/0318575) in view of Takeda et al (US Publication No. 2020/0374917).

Regarding claim 5, although Park teaches all the limitations of claim 1 and particularly, "the calculating, according to the ratio coefficient, the cap of the quantity of coded modulation symbols of control information on the PUSCH" as set forth above, Park does not explicitly teach (see, emphasis), ... control information with a quantity of UCI bits ...  the ratio coefficient corresponding to the quantity of UCI bits.  
However, Takeda teaches, ... control information with a quantity of UCI bits ...  the ratio coefficient corresponding to the quantity of UCI bits [¶0036-0040, UCI control information HARQ-ACK (or CSI part 1) having the number of bits and each UCI control information corresponds to a beta offset].   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method taught by Park by including the above-mentioned features as taught by Takeda, because it would provide the system with the enhanced capability of preventing a communication throughput in UCI on PUSCH from being reduced [¶0013 of Takeda].

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 5.

Allowable Subject Matter
Claims 6-9, 21-22 and 28-29 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469